Title: John Williams to Thomas Jefferson, 14 May 1812
From: Williams, John
To: Jefferson, Thomas


          Sir New York May 14th 1812
          Since I last wrote you I have ascertained that the package of coffee then mentioned, came from a Mr Fellows of Havanna, to the care of Ingraham Phoenix & Co of this city—but in consequence of their embarrassments was forgotten. Supposing this information would be acceptable I have taken the liberty to communicate it to you.Agreeably to your request I have forwarded the package to Messrs Gibson & Jefferson of Richmond. There are no expenses attending it. With much respect
          Your Obt humble ServantJohn Williams
        